[f8k030713_ex10z1001.jpg] [f8k030713_ex10z1001.jpg]

Exhibit 10.1




December 5, 2012




American Geologics, LLC

Attn: Edwin Meier

Unit D - 1406 Santa Margarita Rd

Las Vegas, Nevada, USA 89146




Re:

Letter of Intent Re: Acquisition of American Geologics, LLC.




Dear Mr. Wallen:




This binding letter of intent (the “LOI”) sets forth the understanding of the
mutual intentions of the below parties regarding the proposed transaction
between (i) Shrink Nanotechnologies, Inc. a Delaware corporation (“INKN”) and
(ii) American Geologics, a Nevada limited liability company (“AGL”) (INKN and
AGL may be referred to hereinafter individually as a “Party” and collectively as
the “Parties”).




Each Party understands and acknowledges that this is a binding LOI and therefore
creates a legally binding contract, which will be the basis of the below defined
Definitive Agreements related to the below defined Transaction. All Parties
agree to make all best and expeditious efforts to complete and execute the
Definitive Agreements on or before January 15, 2013 (the “Closing Date”).




1.           Transaction Architecture. INKN shall receive all 100 membership
units of AGL’s upon the Closing Date, which represents 100% of the equity
interest of AGL (the “AGL Equity”). All 100 units of AGL’s membership, the AGL
Equity, are owned wholly by AGL’s president, Edwin Meier, PhD. In exchange, the
existing shareholder of AGL (the “AGL Shareholders”) shall be issued one million
restricted common shares of INKN’s common stock (the “Common Stock”). The above
exchange shall be referred to herein as the “Transaction” which may be
structured as a tax-free share exchange agreement or other similar agreement to
be agreed upon by the Parties. In addition, on or before December 10, 2012 INKN
shall pay AGL One Thousand Five Hundred Dollars ($1,500) and at Closing INKN
shall pay an additional Four Thousand Five Hundred Dollars ($4,500) to AGL as
cash consideration (“Cash Consideration”).




2.

AGL Properties.   As of the date of the Closing, AGL shall hold title, own and
maintain the property listed in Exhibit A (the “AGL Property”). The AGL Property
currently maintain and shall maintain at the Closing Date all proper bonds and
licenses necessary to legally operate the property. Further AGL property shall
not be subject to any other related liabilities including environmental, tax or
other Canadian imposed liabilities of any kind. AGL shall be responsible for and
shall advise INKN with respect to the following services:  (a) compiling and
assembling and managing all aspects of the application process with extra
provincial registration and obtaining a free miner’s certificate and obtaining
final approval for mining operations or generating permits from any regulatory
body with the government as well as all related import/export licenses, business
licenses, energy licenses, and any other permits, licenses, demolition or
building permits, environmental licenses, financing or hiring permits, or other
permits that may be necessary to complete and fulfill the operations of the
Property and related build out whether such license is issued by the government,
a government agency, company or smaller municipality or otherwise (collectively,
the “Licensing Permits”) (b) providing all organizational and general management
services for the property for a period of six months.




3.

Appointment of Management.   Concurrently with this LOI, INKN shall appoint the
following individuals to the following INKN positions:




Norman Meier

President and member of the INKN Board

Natasha Waite

Vice President of Operations




4.

Definitive Agreements.    The Parties shall immediately commence preparation of
definitive legal agreements, including the appointment of the Directors and
Officers described herein, that will affect the Transaction and other
commitments contemplated herein (the “Definitive Agreements”). The Definitive
Agreements will contain the general provisions outlined above in addition to the
usual and customary representations and warranties, covenants, conditions, and
indemnifications for transaction of this kind, including, without limitations:
environmental, tax and securities filings, and corporate filings and the
accuracies of all of the same.  





DM INKN

                 EM AGL

Page 1 of 5




--------------------------------------------------------------------------------

INKN

AGL LLC

Binding Letter of Intent

December 5, 2012










5.

Due Diligence.      For a period not to exceed forty five (45) days subsequent
to the execution of this LOI (the “Due Diligence Period”), the Parties shall
comply with reasonable requests by INKNs to review relevant information
concerning themselves and business entities they are affiliated with, insofar as
such requests are reasonably related to the completion of the Transaction. AGL
hereby acknowledges their review of all of INKN’s previous filings with the
United States Securities Exchange Commission prior to the execution of this LOI.
Upon the execution of this LOI by all Parties and subsequent request to or by a
Party, the Parties shall immediately mutually exchange the following:




-

All Financial Statements

-

History of financings and related documents

-

Certificate of Incorporation (with any amendments thereto)

-

All board minutes

-

Operating Agreements and/or Bylaws (with any amendments thereto)

-

Current shareholder list

-

All property ownership and lease information related to the AGL Property

-

All Geology, activity, reports from the energy and mines and all other Reports
related the Property




6.

Transaction Document Expenses. Each Party shall be solely responsible for all
fees and expenses of the Parties agents, advisors, attorneys and accountants
with respect to the negotiation of this LOI, the negotiation and drafting of the
Definitive Agreements and, if Definitive Agreements are executed, the closing of
the Transaction.




7.

Termination Fee/No Shop.      Until the Closing Date, AGL may not enter into any
transaction or agreement related to the sale of the AGL Equity, the AGL
Properties or any of its assets or otherwise encumber or enter into an agreement
that would encumber any of the foregoing or enter into any agreement outside of
the ordinary course of business or that would otherwise hinder the Parties
rights or intentions under this agreement.  




8.

Jurisdiction and Attorney’s Fees.  The Parties agree that the laws of the State
of Nevada shall govern the validity, performance and enforcement of this LOI.
Should either Party institute legal suit or action for enforcement of this LOI
or as a result of this LOI, it is hereby agreed that the Nevada courts shall
have personal and in rem jurisdiction and that venue of such suit or action
shall be in the courts of Nevada. The prevailing party of such action shall be
entitled to recover from the non-prevailing party its reasonable attorneys’ fees
and other costs incurred in connection with said action or proceeding and any
appeal.




9.

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this LOI and that they were advised to
consult with an independent attorney prior to signing this LOI and that they
have in fact consulted with counsel of their own choosing prior to executing
this LOI.  The Parties may revoke this LOI for a period of three (3) calendar
days following the Due Diligence Period.  The Parties agree that they have read
this LOI and understand the content herein, and freely and voluntarily assent to
all of the terms herein.  




We trust that these terms accurately reflect our understanding. If there are any
questions or comments regarding the same, please feel to contact me at your
convenience. Otherwise kindly execute this binding LOI acknowledging your
agreement to the terms outlined above.




Agreed and accepted by:




Shrink Nanotechnology, Inc.










/s/ Darren Miles                        

By: Darren Miles

Its: Chief Executive Officer







AMERICAN GEOLOGICS, LLC










/s/ Edwin Meier                       

By: Edwin Meier, PhD

Its: President








DM INKN

               

EM AGL




Page 2 of 5




--------------------------------------------------------------------------------

INKN

AGL LLC

Binding Letter of Intent

December 5, 2012







EXHIBIT A




American Geologics, LLC Properties




Red Hill; Property Description




Tenure Detail: Ministry of Energy and Mines of British Columbia
(www.minefile.gov.bc.ca)




Event Number ID

5408821

 

 

 

 

 

 

 

 

 

Created Tenure

 

 

 

 

Tenure Number

1013497

 

 

 

Title Type Code

MCX

 

 

 

Tenure Type

 

Mineral

 

 

 

Tenure Subtype

Claim

 

 

 

Issue Date

 

2012/OCT/03

 

 

Good To Date

2013/OCT/03

 

 

Claim Name

 

 

 

 

 

Area In Hectares

81.95

 

 

 

Cell Keys

 

092I11F087B, 092I11F087C, 092I11F088D, 092I11F088A

 

 

 

 

 

 

Tenures Ownership Info

 

 

 

 

Owner Client Number

202028

 

 

 

Owner Name

 

ZAMIDA, DAVID ANTHONY

 

 

Owner Percentage

100

 

 

 

 

 

 

 

 

 




Client ID

202028

 

Client Name

ZAMIDA, DAVID ANTHONY

Incorporation Number

n/a

 

Address

 

 

54 HOMEWOOD AVE.

 

 

City

WASAGA BEACH

Province

ON

 

Country

CANADA

 

Postal Code

L9Z 2M2

 

FMC Certificate Number

110174519

 

FMC Issue Date

2012/JAN/05

FMC From Date

2012/JAN/20

FMC Expiry Date

2013/JAN/19

FMC Status

ACTIVE

 

Owned Tenures

461

 

Located Tenures

596

 








DM INKN

               

EM AGL




Page 3 of 5




--------------------------------------------------------------------------------

INKN

AGL LLC

Binding Letter of Intent

December 5, 2012










CellID

ZONE

EASTING

NORTHING

092I11F087B

10(SW)

617437.998

5612208.389

 

10(SE)

617879.837

5612218.348

 

10(NE)

617869.402

5612681.635

 

10(NW)

617427.604

5612671.677

092I11F087C

10(SW)

617427.604

5612671.677

 

10(SE)

617869.402

5612681.635

 

10(NE)

617858.967

5613144.923

 

10(NW)

617417.209

5613134.964

092I11F088D

10(SW)

616985.795

5612661.798

 

10(SE)

617427.604

5612671.677

 

10(NE)

617417.209

5613134.964

 

10(NW)

616975.443

5613125.086

092I11F088A

10(SW)

616996.148

5612198.511

 

10(SE)

617437.998

5612208.389

 

10(NE)

617427.604

5612671.677

 

10(NW)

616985.795

5612661.798




Summary of Red Hill property




 

 

 

NMI

 

Name

RED HILL, ADD, MOLY, MAP, REDHILL

 

Mining Division

Kamloops

 

 

 

BCGS Map

092I064

Status

Prospect

 

NTS Map

092I11W

Latitude

50º 39' 20" N

 

UTM

10 (NAD 83)

Longitude

121º 20' 31" W

 

Northing

5612834

 

 

 

Easting

617201

Commodities

Copper, Zinc, Gold, Silver

 

Deposit Types

G06 : Noranda/Kuroko massive sulphide Cu-Pb-Zn

Tectonic Belt

Intermontane

 

Terrane

Quesnel




Capsule Geology

(Geological description)




Felsic volcanic and intrusive rocks which occur between the Martell and
Bonaparte faults, near Ashcroft, are tentatively correlated with the
Permo-Triassic Kutcho Assemblage, rather than the Upper Triassic to Lower
Jurassic Nicola Group. Mafic volcanic rocks assigned to the Nicola Group occur
both to the east and west of the Bonaparte fault. The presence of Upper Triassic
fossils imply that this correlation is valid for basaltic rocks which occur east
of the Bonaparte fault. However, the age of basaltic rocks that occur west of
the Bonaparte fault, in proximity to, and possibly interbedded with rhyolite
tuffs, is not constrained. These basaltic rocks may be contemporaneous with
Lower Triassic felsic rocks, rather than the younger Nicola Group lavas. The
presence of rocks of Kutcho Assemblage age and affinity raises the potential for
Kutcho Creek-equivalent Cu-Zn volcanogenic massive sulphide mineralization
(Fieldwork 1996).




Red Hill, as its name implies, displays an extensive oxidation surface of
flamboyant colours of red, orange and yellow gossan. On Red Hill, volcanic rocks
are extensively interbedded and are metamorphosed to varying degrees. They are
subdivided into four general units: felsic crystal tuffs characterized by large
quartz grains; chlorite-rich mafic schist with relict phenocrysts; silicified
greenstone; and altered massive chloritic basalt. The felsic tuffs are crosscut
by a series of fine to coarse grained granodioritic to tonalitic plutons.
Although chlorite alteration is pervasive throughout the volcanic section,
significant epidote alteration, silicification and gossan are restricted to
rocks near the plutons.




Most of the rocks show a cleavage which generally strikes 320 to 340 degrees and
dips 50 to 70 degrees southwest. Contacts between the different units are
parallel or subparallel to the cleavage, so it is assumed that the cleavage
surface gives an estimate of the bedding surface. If this is the case, then the
package of rocks forms a large upturned block dipping to the southwest.





DM INKN

               

EM AGL




Page 4 of 5




--------------------------------------------------------------------------------

INKN

AGL LLC

Binding Letter of Intent

December 5, 2012







The Red Hill showing is exposed in an old pit near the summit of Red Hill.
Chalcopyrite and chalcocite occur with pyrite and quartz in veins which strike
060 degrees and are exposed for about 15 metres. The veins are in pyritic
greenstone that has been subjected to intense epidote, chlorite and sericite
alteration and bleaching in proximity to Lower Triassic rhyolite tuffs and
tonalite. Secondary copper minerals, predominantly malachite and azurite, are
widespread in the greenstone. At the base of the west side of Red Hill, about
550 metres south of the pit, there is a minor showing of malachite and azurite
in a gossan zone. In general, however, the gossan zones are devoid of copper
mineralization at the surface. In 1998, Teck Exploration drilled five holes on
the property, four of which were southwest of Highway 1 where some holes
intersected pyrite beds and veinlets in chlorite and epidote altered rocks.
Copper mineralization is also exposed on the west side of Highway 1 about 2.5
kilometres south of the pit on Red Hill (see Silica, 092INW057).




In 1962, Noranda Exploration Company, Limited optioned a group of mineral claims
on the northern part of Red Hill from the owner, H. Reynolds of Lillooet. Work
included electromagnetic surveying, soil sampling, magnetometer surveying,
stripping and surface diamond drilling of six or more holes. In 1966, work
completed on behalf of Delkirk Mining Ltd. consisted of about 365 metres of
bulldozer trenching and 91 metres of x-ray diamond drilling. In 1968, geological
mapping and four rotary holes totalling 806 metres were drilled on the property
on behalf of Delkirk Mining Ltd. and H. Reynolds. In 1970, geological mapping,
magnetometer surveying and percussion drilling of twelve holes totalling 960
metres were completed by the operators Cerro Mining Company of Canada Limited
and Ducanex Resources Limited. In 1971, an induced polarization survey was
completed over 17 line kilometres and diamond drilling of four holes totalling
599 metres by the operators Cerro Mining Company of Canada Limited and Ducanex
Resources Limited. In 1974, geological mapping, soil and rock sampling and
percussion drilling of three holes totalling 176 metres was completed on behalf
of Bethlehem Copper Corporation. In 1979, trenching and percussion drilling of
eight holes totalling 100 metres was conducted on the Moly claims, across the
highway from Red Hill, for the owner, L.W. Reaugh. In 1980, a geological mapping
and geochemical sampling program was carried out on behalf of Guichon Explorco
Limited on the Silica claims which adjoin and surround the Moly claim covering
the Red Hill showing. Percussion drilling of six holes totalling 457 metres was
conducted on the Silica claims in 1981 on behalf of Guichon Explorco Limited. In
1981, magnetometer surveys and a geochemical survey were carried out on the Moly
and Add claims on behalf of Rea Petro Corp. In 1982-83, electromagnetic, induced
polarization and magnetic surveys, topographic survey, rock sampling and diamond
drilling eight holes totalling 1148 metres was carried out on the Silica claims
on behalf of Selco Inc., A Division of BP Exploration Canada Limited. In 1985,
diamond drilling six holes totalling 765 metres was completed on the Red Hill
property on behalf of Rea Gold Corporation. During 1987-88, nine rotary
percussion drill-holes totalling 1835 metres tested the Red Hill property for
Rea Gold Corporation. A soil and lithogeochemical survey was completed on the
Silica property in 1993 on behalf of D. de la Mothe. In 1998, Teck Exploration
drilled 5 holes totalling about 750 metres.







Bibliography

EM EXPL 1998-57-64; 2001-33-43

EMPR AR 1962-28-46; 1966-149; 1968-174

EMPR ASS RPT 5308, 7907, 8892, 9415, 10459, 10513, 11067, 12100,  13826, 15132,
17263, 23423, 25537

EMPR FIELDWORK 1977, pp. 89-95; 1981, pp. 270,271; *1996, pp. 117-123

EMPR GEM 1970-326; 1971-299,300; 1974-157,158

EMPR GEOLOGY *1977-1981, pp. 91-97

EMPR OF 1999-2

EMPR PF (GCNL #233(Dec.4), 1984; Correspondence from J.T. Fyles, 1974;  Property
description submitted with 1974 Exploration Form; Claim  map, 1971; Osborne,
W.W. (1971): Preliminary Report on Red Hill;  Correspondence regarding
forfeiture of claims, 1975)

GSC MAP 1010A; 1386A; 42-1989

GSC MEM 262

GSC OF 165; 866; 980

GSC P 46-8; 47-10; 69-23; 73-1A, p. 212; 74-49; 81-1A, pp. 185-189,  217-221;
82-1A, pp. 293-297; 85-1A, pp. 349-358

CJES Vol.15, No.1 (January 1978), pp. 99-116

Grette, J.F. (1978): Cache Creek and Nicola Groups near Ashcroft,  British
Columbia, M.Sc. Thesis, University of British Columbia








DM INKN

               

EM AGL




Page 5 of 5


